                            1   KAEMPFER CROWELL
                                Anthony J. Celeste, No. 8776
                            2   Bryan M. Viellion, No. 13607
                                1980 Festival Plaza Dr.
                            3   Suite 650
                                Las Vegas, Nevada 89135
                            4   Telephone: (702) 792-7000
                                Facsimile: (702) 796-7181
                            5   Email: aceleste@kcnvlaw.com
                                Email: bviellion@kcnvlaw.com
                            6
                                Attorneys for Defendant Fashion Show Mall
                            7
                                                                   UNITED STATES DISTRICT COURT
                            8
                                                                           DISTRICT OF NEVADA
                            9
                                 NEBYOU SOLOMON, an individual,
                        10
                                                                                      Case No.: 2:19-cv-00652-JAD-DJA
                                                             Plaintiff,
                        11
                                            vs.
                        12
                                 LAS VEGAS METROPOLITAN POLICE
                                 DEPARTMENT; JOSEPH LOMBARDO,                       ORDER GRANTING STIPULATION
                        13                                                          TO EXTEND THE DEADLINE FOR
                                 individually and in his official capacity as       DEFENDANT FASHION SHOW MALL
                                 Sheriff; JOHN L. PELLETIER, an                     LLC TO FILE ITS REPLY TO
                        14
                                 individual; RICHARD E. MAUPIN, an                  PLAINTIFF’S RESPONSE IN
                                 individual; RYAN J. FRYMAN, an                     OPPOSITION TO THE MOTION TO
                        15                                                          DISMISS (ECF NO. 28)
                                 individual; JUAN D. CONTRERAS, an
                                 individual; ALLEN J. PAVESE, an
                        16                                                          (SECOND REQUEST)
                                 individual; BRANDON M. MEADS, an
                                 individual; FASHION SHOW MALL, LLC,                [ECF No. 33]
                        17
                                 a Nevada limited–liability company;
                                 UNIVERSAL PROTECTION SERVICE,
                        18
                                 LLC, a Nevada limited-liability company
                                 DOE SECURITY GUARDS I-III, individuals,
                        19
                                                             Defendants.
                        20

                        21                            Pursuant to LR IA 6-1, Defendant Fashion Show Mall, LLC and Plaintiff Nebyou

                        22      Solomon, by and through their respective counsel, stipulate and request this Court extend the

                        23      deadline to file Defendants Reply to Plaintiff’s Response in Opposition to the Motion to Dismiss

                                (ECF. No. 28) filed on October 10, 2019.           This Court granted counsels’ request for a First
                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2447695_1 11453.409
                                                                                                                        Page 1 of 2
                            1   Extension (ECF. No 31) extending the deadline to October 25, 2019. This second request seeks to

                            2   extend the deadline from October 25, 2019 to and including November 1, 2019.

                            3             This second request for an extension does not result from an improper purpose or other

                            4   purpose for delay. Defendant’s counsel requested this second extension as the family issue which

                            5   he attended to outside of Nevada required more time than he originally anticipated.

                            6             WHEREFORE, the parties respectfully request that this Court extend the deadline to file

                            7   Defendant’s Reply to Plaintiff’s Response in Opposition to the Motion to Dismiss (ECF. No. 28)

                            8   filed on October 10, 2019 to up to and including November 1, 2019.

                            9             IT IS SO STIPULATED

                        10        MCLETCHIE LAW                                     KAEMPFER CROWELL

                        11        /s/ Margaret A. McLetchie                         /s/ Bryan M. Viellion
                                  Margaret A. McLetchie, No. 10931                  Anthony J. Celeste, No 8776
                        12        701 E. Bridger Ave., Suite 520                    Bryan M. Viellion, No. 13607
                                  Las Vegas, NV 89101                               1980 Festival Plaza Dr., Suite 650
                        13        Attorney of Plaintiff Neybou Solomon              Las Vegas, Nevada 89135
                                                                                    Attorneys for Defendant
                        14                                                          Fashion Show Mall LLC

                        15
                                                                            ORDER
                        16
                                                                      IT IS SO ORDERED.
                        17

                        18

                        19                                            U.S. District Judge Jennifer A. Dorsey

                        20
                                                                      DATED: October 24, 2019
                        21

                        22

                        23

                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2447695_1 11453.409
                                                                                                                         Page 2 of 2
